Morton J.
delivered the judgment of the Court. If the pauper gained a settlement in Marlborough, it must have been by the fifth mode prescribed in St. 1793, c. 34, § 2. He resided in that town more than five years, and was taxed five successive years for estate which he had, which was set “ at sixty pounds in the valuation of estates made by assessors.” Rut he left the town before the expiration of the last year in which he was taxed, so that he did not reside in. Marlborough ror the same five years for which he was assessed. The year for taxation commences on the first day of May. The only question is, whether the five years’ residence and the five years’ taxation must be coincident. The pauper must be *168be taxed ££ for the space of five years successively in the town where he dwells and has his home.” The implication is very strong, that the same period of time must be intended in both cases.
The fourth mode, which, in this respect is perfectly analogous, has received a judicial construction which may aid our inquiry. That requires a residence of three years, and the' ownership and pernancy of. profits of a freehold for the same time. In Boston v. Wells, 14 Mass. R. 384, it was decided that the residence and the title to the estate must be for the same three years. We think this cannot be distinguished in. principle from the case before us. The same reasoning applies to' both and with equal force.
This construction, if originally doubtful, though we think it has the better reasons in its support, should not now be disturbed. In pauper cases it is more important that the rule should be fixed and known, than what it is. The same construction of a similar provision has been adopted in a neighbouring State , Wakefield v. Alton, 3 N. Hamp. R. 378 ; and we have no disposition to call it in question here. The principle of that case must govern this.

Plaintiffs nonsuit.